Citation Nr: 1104642	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  00-16 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for scars as 
residuals of a laparotomy.

2.  Entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound to the right flank, with laceration of 
the liver, retained metallic foreign body and back pain.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision in which the RO in 
Oakland, California, continued 10 percent ratings for residuals 
following laparotomy surgery and for residuals of a shell 
fragment wound to the right flank, with laceration of the liver, 
retained metallic foreign body and back pain.  In May 2000, the 
Veteran filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in June 2000, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in July 2000.

In a March 2002 decision, the RO granted a temporary total rating 
under the provisions of 38 C.F.R. § 4.30 for service-connected 
residuals following laparotomy surgery (for convalescence from a 
recent abdominal surgery), from November 27, 2000 to December 31, 
2000.  A 10 percent schedular rating was then assigned from 
January 1, 2001; that rating has since remained in effect.

In May 2003, the Veteran testified during a Board hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO; a transcript 
of that hearing is associated with the claims file.

In November 2003, the Board remanded the matters on appeal to the 
RO for further action. After partially completing the requested 
actions, the RO continued its denial of higher ratings for 
residuals of laparotomy surgery, and for residuals of a shell 
fragment wound to the right flank (as reflected in a June 2004 
supplemental SOC (SSOC)).  In October 2005, the Board again 
remanded these matters to the RO, via the Appeals Management 
Center (AMC) in Washington, DC, for additional development.  
After completing the requested actions, the AMC continued to deny 
each claim, as reflected in a June 2007 SSOC, and returned these 
matters to the Board for further appellate consideration.  

In October 2008, the Board again remanded these matters to the 
RO, via the AMC, for additional development.  After completing 
the requested actions, the AMC continued the denial of each of 
the claims, as reflected in a January 2010 SSOC, and returned 
these matters to the Board for further appellant consideration.

As discussed in the Board's October 2005 remand, in connection 
with the claim for increase for the Veteran's service-connected 
residuals of a laparotomy-other than during the period for which 
the veteran was granted a temporary total rating-the RO has 
considered the claim only on the basis of the scars that he 
developed as a result of his laparotomy.  The Board has, 
accordingly, recharacterized this issue to reflect what the RO 
has actually adjudicated.

In November 2007, the Veteran appointed the Oregon Department of 
Veterans Affairs as his new representative, to replace California 
Department of Veterans Affairs.  The Board recognizes the change 
in representation.  See 38 C.F.R. § 20.1304 (2007).

In December 2007, the Veteran's claims file was transferred to 
the RO in Portland, Oregon, reflecting his change of residence; 
hence, that RO now has jurisdiction over the appeal.

As a final preliminary matter, the Board notes that, in the 
October 2005 remand, the Board referred a separate claim for 
service connection for a hernia as a residual of a laparotomy to 
the RO for appropriate action.  There is no indication in the 
record that this matter has yet been addressed; hence, it is 
again referred to the RO for appropriate action.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  Pertinent to the April 1998 claim for increase, the Veteran's 
service-connected scars, residual to his laparotomy, have been 
manifested by tenderness on examination but no ulceration, 
adherence, instability, or limited motion.

3.  Pertinent to the April 1998 claim for increase, the Veteran's 
service-connected residuals of a shell fragment wound to the 
right flank, with laceration of the liver, retained metallic 
foreign body and back pain has been characterized, primarily, by 
lumbar spine flexion limited by 30 degrees during flare-ups.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for scars 
as residuals of laparotomy are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.118, Diagnostic Code 7804 (as in effect prior to 
October 23, 2008).

2.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 20 percent, but no higher initial rating for 
residuals of a shell fragment wound to the right flank, with 
laceration of the liver, retained metallic foreign body and back 
pain, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.71a, Diagnostic Code 
5237 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claims; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claims, in accordance 
with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating 
cases, a claimant must be provided with information pertaining to 
assignment of disability ratings (to include the rating criteria 
for all higher ratings for a disability), as well as information 
regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, in an October 2005 post-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claims for increased 
ratings, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  A March 2009 post-rating letter 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  That letter also contained the 
rating criteria applicable to the Veteran's claims.  After 
issuance of the October 2005 and March 2009 letters, and 
opportunity for the Veteran to respond, the January 2010 SSOC 
reflects readjudication of the claim.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of VA, private, and Social Security 
Administration records, and the reports of August 1998, March 
2001, October 2006, and January 2008 VA examinations.  Also of 
record and considered in connection with the appeal is the 
transcript of the Veteran's May 2003 Board hearing, along with 
various written statements provided by the Veteran and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record in connection 
with either claim is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with either claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
Each following analysis is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

A.  Scars as Residuals of a Laparotomy

Historically, service connection for a laparotomy scar was 
granted in a December 1970 rating decision and assigned a 
noncompensable evaluation under Diagnostic Code 7805.

In a November 1985 rating decision, the RO combined the rating 
for the laparotomy scar with a rating for post-operative ventral 
hernia and assigned a noncompensable rating for residuals 
laparotomy under Diagnostic Code 7399-7339.

In a March 1999 rating decision, the RO assigned a 10 percent 
rating for residuals, laparotomy, under Diagnostic Code 7339-
7804.  The RO indicated that the 10 percent rating was assigned 
for scarring, which was tender and painful.  It was noted that a 
higher rating was not assigned because there was no evidence of a 
small hernia, which was not well-supported by a belt under 
ordinary conditions, or a healed hernia or postoperative wounds 
with weakening of the abdominal wall and need for a supporting 
belt.  On examination, there was recurrence of ventral hernia.

The May 1999 rating decision continued the 10 percent rating for 
residuals, laparotomy.

In the October 2005 remand, the Board indicated that, with regard 
to residuals of a laparotomy, the RO had only adjudicated on the 
basis of the Veteran's residual scars.  The Board then referred 
the issue of service connection for a hernia as a residual of a 
laparotomy to the RO for appropriate action.  As such, this 
discussion is confined to evaluation of the Veteran's scars as a 
residual of a laparotomy.

The Veteran's scars as residuals of a laparotomy are assigned a 
10 percent rating pursuant to Diagnostic Code 7804.

Effective August 30, 2002, the portion of the rating schedule for 
evaluating skin disabilities, to included scars, was revised.  
See 67 Fed. Reg. 49,590-49,599 (2002), codified at 38 C.F.R. § 
4.118, Diagnostic Codes 7800-05 (2010).  As there is no 
indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to the 
effective date of the new diagnostic codes, and to consider the 
revised criteria for the period beginning on the effective date 
of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See also 
VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  The retroactive 
reach of the revised regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of that change.

The Board also notes that other substantive changes were 
implemented by another regulatory amendment, effective October 
23, 2008.  The Board observes that the regulatory changes only 
apply to applications received by VA on or after October 23, 
2008, or if the Veteran requests review under the clarified 
criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither 
situation applies in this case, 2008 changes are inapplicable to 
this claim, and consideration of the claim under the applicable 
criteria for claims filed prior to October 23, 2008 is 
appropriate.

As the RO (to include the AMC) has considered both the former and 
revised applicable criteria for rating the Veteran's service-
connected scars, and has furnished him notice of the both the 
previous and revised criteria (as reflected in the June 2000 SOC 
and June 2007 SSOC), there is no due process bar to the Board 
also considering the former and revised criteria, as appropriate.

Under the rating criteria for scars in effect prior to August 30, 
2002, a 10 percent rating is the only rating assignable under 
Diagnostic Codes (DCs) 7803 and 7804, respectively, for 
superficial, poorly nourished scars with repeated ulceration, or 
for superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, DCs 7803, 7804 (2002).  Scars 
may be evaluated on the basis of any related limitation of 
function of a bodily part that they affect.  38 C.F.R. 4.118, DC 
7805 (2002).  Diagnostic Codes 7800, 7801, and 7802 provide 
rating criteria for scars of the head, face, or neck; and for 
burns.

Under the criteria in effect on and after August 30, 2002, scars, 
other than head, face, or neck, that are deep or that cause 
limited motion, warrant a 10 percent evaluation where the area or 
areas exceeds 6 square inches (39 sq. cm.), and higher 
evaluations for scars that affect a greater area.  38 C.F.R. § 
4.118, DC 7801 (2007).  Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces of 
extremities or trunk, are separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  Id. at Note 1.  A deep scar is 
one associated with underlying soft tissue damage.  Id. at Note 
2.

For scars, other than head, face, or neck, that are superficial 
and nonlinear, a 10 percent rating is the only rating assignable 
under Diagnostic Code 7802 (2007).  Under the amended DC 7803, 
superficial, unstable, scars warrant a maximum schedular rating 
of 10 percent.  Under DC 7804, scars that are superficial and 
painful on examination may be assigned a maximum, schedular 10 
percent evaluation.  Other scars may be rated on limitation of 
function of the affected part. 38 C.F.R. § 4.118, DC 7805 (2007).

Considering the pertinent evidence in light of the above, the 
Board finds that a rating in excess of 10 percent for the 
Veteran's service-connected scars as residuals of a laparotomy is 
not warranted at any point pertinent to the April 1998 claim for 
increase.

A July 1998 private record shows that the Veteran had a tender 
abdominal scar.

In August 1998, the Veteran underwent VA examination.  There was 
dull, aching, and constant pain on examination of the scar on the 
right flank area.  The scar itself was nontender.  It was light 
brown.  There was no adherence, loss of tissue, or ulcerations.  
The right flank area scar was 4 cm by 2 cm.  There was a slight 
depression.  There was no loss of tissue.

There were scars on the abdominal wall.  There was a large tender 
scar in the midline, which is 24 cm long.  The scar marks of the 
suture lines were noticeable.  It was pale to light brown in 
color.  There were no adhesions or loss of tissue.  In addition, 
there were two other scars noted in the abdomen.  One is in the 
right lower abdomen, and is 4.5 cm.  It was dark brown in color 
and horizontal.  It was non-adherent and nontender.  There was 
another scar that was 2 cm, which was pale and on the right side 
of the midabdomen.  Range of motion of the back was normal.

An August 2000 private treatment record indicates that the 
Veteran complained of persistent, chronic abdominal pain near his 
abdominal scar.  On examination, he had a well-healed scar 
extending from below the umbilicus to the xiphoid.  There was 
some diastasis of the scar.  X-rays revealed fine metal wires, 
which extended from the inferior aspect of the incision to near 
the xiphoid.  J.U., M.D. thought it was certainly possible for 
the metallic wires to be causing the Veteran's pain.

In March 2001, the Veteran underwent VA examination.  He had a 25 
cm scar circumnavigative the umbilicus, which was red, slightly 
deforming, well-healed, and not tender.  The diagnosis was shell 
fragment wound, with recurrent abdominal hernia and retained wire 
suture fragments causing chronic pain.  The wound was completely 
healed at this time.

During the May 2003 Board hearing, the Veteran testified that he 
had a twelve-inch scar that was tender.  He had it revised, but 
the scar was still tender.  He also complained of another scar 
that was also painful.  

As noted above, the Veteran's residual scars of a laparotomy have 
been assigned a 10 percent rating under the criteria of 
Diagnostic Code 7804.  Under the criteria in effect prior to 
August 30, 2002, Diagnostic Codes 7800, 7801, and 7802 are 
inapplicable because they provide ratings only for scars that are 
of the head, face, or neck; or scars that are a result of burns; 
none of which is the case here.  Furthermore, a 10 percent 
disability rating is the maximum schedular rating under 
Diagnostic Codes 7803 and 7804.

As noted above, Diagnostic Code 7805 directs that other scars may 
be rated based on limitation of function of the part affected.  
Here, there is no evidence that the Veteran's scar, as a residual 
of his laparotomy, causes limitation of any part.  Indeed, the 
August 1998 VA examination report indicates that range of motion 
of the Veteran's back was normal.  The Veteran has not contended 
that his scar causes any limitation of function.  Therefore, a 
rating higher than 10 percent is not warranted under Diagnostic 
Code 7805.

Under the criteria in effect since August 30, 2002, Diagnostic 
Code 7800 is inapplicable because it only applies to 
disfigurement of the head, face, or neck.  Furthermore, an 
increased rating is not warranted under Diagnostic Code 7801, 
because the residual scar of the laparotomy is not deep and does 
not cause limited motion.  The August 1998 VA examination report 
indicates that there is no adherence or loss of tissue associated 
with this scar.  Furthermore, as noted above, there is no 
evidence of limited motion associated with the residual scar of 
the laparotomy.  Therefore, a rating in excess of 10 percent is 
not warranted under Diagnostic Code 7801.

Under Diagnostic Codes 7802, 7803, and 7804, 10 percent is the 
maximum schedular rating assignable.  Therefore, an increased 
rating under these codes is not warranted.  The Board notes that 
Diagnostic Code 7805 was not amended in August 2002.  Therefore, 
as shown above, an increased rating is not warranted under this 
DC, either before or after August 30, 2002.

Finally, while the August 1998 VA examination report refers to 
two other abdominal scars, neither of these scars warrants a 
compensable disability rating.  Specifically, under the criteria 
in effect prior to August 30, 2002, a compensable disability 
rating is not warranted for either of these scars because there 
is no evidence that they are poorly nourished with repeated 
ulceration or tender and painful on objective demonstration.  The 
August 1998 VA examination report, instead, noted that these 
scars are not adherent and not tender.

Furthermore, under the revised criteria, in effect from August 
30, 2002, compensable disability ratings are not warranted for 
the other abdominal scars.  Neither scar covers an area exceeding 
6 square inches.  The scars are not unstable or painful on 
examination.  Neither of these scars affect function of the 
abdomen.  As such, compensable ratings for these scars are not 
warranted, and a rating in excess of 10 percent, under the 
criteria in effect before and after August 30, 2002, for scars as 
residuals of a laparotomy, is not warranted.

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of the Veteran's scars as residuals of a 
laparotomy, pursuant to Hart, and that the claim for a higher 
rating must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Shell Fragment Wound

The Veteran's residuals of a shell fragment wound to the right 
flank, with laceration of the liver, retained metallic foreign 
body and back pain is rated 10 percent disabling under the 
criteria of 38 C.F.R. § 4.73, Diagnostic Code 5319 (2010).

Diagnostic Code 5319 provides the rating criteria for evaluating 
Muscle Group XIX.  The function of that muscle group is support 
and compression of abdominal wall and lower thorax; flexion and 
lateral motions of spine; and synergists in strong downward 
movements of arm.  Under Diagnostic Code 5319, moderate 
disability of Muscle Group XIX warrants a 10 percent rating, 
moderately severe disability warrants a 30 percent rating, and 
severe disability warrants a 50 percent rating.

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries are classified as slight, moderate, moderately severe, 
or severe.

Moderate disability is characterized by a through and through or 
deep penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  History and complaint of one or more of the cardinal 
signs and symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), particularly lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the injured 
muscles.  Objective findings of entrance and exit scars, small or 
linear, indicating short track of missile through muscle tissue.  
Some loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  History and complaint characteristic of 
moderately severe muscle injury includes service department 
records or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  A showing of moderately severe 
muscle disability should include a record of consistent 
complaints of cardinal signs and symptoms of muscle disability as 
defined in 38 C.F.R. § 4.56(c) and, if present, evidence of 
inability to keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of the 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side are also 
indicative of moderately severe muscle disability.  Tests of 
strength and endurance compared with the sound side should 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

Severe disability of muscles is characterized by a through and 
through or deep penetrating wound due to high-velocity missile, 
or large multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, intermuscular 
binding and scarring.  History and complaint characteristic of 
severe disability of muscle includes service department record or 
other evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of cardinal 
signs and symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up with 
work requirements.  Objective findings characteristic of severe 
muscle disability include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin covering 
in an area where bone is normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group of muscles.  (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. § 
4.56(d)(4).

For VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

Considering the pertinent evidence in light of the above-noted 
legal authority, the Board finds that the criteria for a 20 
percent rating for the Veteran's shell fragment wound, right 
flank, with laceration of liver, retained metallic foreign body, 
and back pain under Diagnostic Code 5319, are met.

The Veteran's service treatment records show he was admitted to 
the hospital in April 1968 with multiple shrapnel wounds of the 
abdomen, right back, and right calf.  He had been on patrol and 
hit by an enemy explosive device.  The Veteran underwent an 
exploratory laparotomy.  Physical examination revealed the 
Veteran to have shrapnel wounds of the right paraspinal area.  He 
also had right lower quadrant abdominal tenderness and active 
bowel sounds.  The Veteran also had shrapnel wounds to the right 
posterior calf.  No neurovascular damage was noted.  Following 
examination, the Veteran underwent general debridement of the 
shrapnel wounds to the extremities and an exploratory laparotomy.  
He was found to have a small hole in his liver and a hematoma 
around the kidney.  A penrose drains were inserted, and the wound 
was drained via the skin.  Post-operatively, the Veteran was 
admitted to the surgical service.  Three days post-operative, the 
Veteran was begun on a full liquid diet, which one day later was 
elevated to a regular diet.  The diagnosis was fragment wound of 
the abdomen and flank with liver laceration.

A May 1968 service treatment record shows that the Veteran's 
post-operative course was uneventful, and he was asymptomatic at 
the time of his transfer to the hospital.  On examination, there 
was a healed, upper midline laparotomy scar and a superficially 
infected drain site in the right flank.  The abdomen was 
nontender to palpation with no palpable masses.  Other than the 
scars, the remainder of the physical examination was within 
normal limits.

A November 1969 service treatment record shows that the Veteran 
had shrapnel remaining in his abdominal wall.  He had pain and 
bulging in the abdominal wall and wanted it removed.  Following 
examination, it was determined that the Veteran had shrapnel 
remaining in the abdominal wall.

In November 1969, a small piece of stainless steel suture was 
removed from the superior part of the umbilicus without 
difficulty.

A September 1970 VA record shows that the Veteran had been 
hospitalized for two months while in service.

Private treatment records dated in July 1998 show that the 
Veteran complained of epigastric discomfort and a moveable 
foreign body along the suture line of the abdomen.  He had 
chronic abdominal pain.  On examination, the abdomen was tender 
to palpation.  The assessment was a foreign body.  An x-ray 
revealed no evidence of radiopaque metal sutures.  There was no 
significant finding.  The Veteran complained of substernal pain 
since the beginning of the month.  He had some catching sensation 
in the abdominal wall incisional areas.  The Veteran had an 
abdominal wall defect but no bulging hernia at about the midpoint 
between the umbilicus and the sternal notch.  The opinion was 
that the Veteran had incisional pain likely possible soft tissue 
or nerve entrapment versus stitch entrapment.  

In an August 1998 written statement, the Veteran indicated that 
he had continuous pain in his abdomen for thirty years.  He had 
numerous surgeries and ruptures in the incision area.  He now had 
two more weak spots in the incision.

In August 1998, the Veteran underwent VA examination.  He 
complained of intermittent pain in the flank muscles.  On 
examination, there was a dull, aching pain below the abdominal 
scar.  He had no history of vomiting, diarrhea, or hematemesis.  
On examination, the abdomen was soft, and he had no 
hepatosplenomegaly.  There was no evidence of ventral hernia on 
cough.  Tenderness was noted only in the epigastric region to the 
palpation right below the sternum.  The impression was dyspepsia 
and status post ventral hernia repair.  Palpation of the liver 
was nontender.  The Veteran denied pain in his low back but 
reported pain in the right flank area, approximately two inches 
below the scar.  There were no radicular symptoms.  The flank 
pain was dull and constant.  It never felt severe.  There was 
full range of motion of the back.  There was pain in the extremes 
of extension only.  The remainder of the spine examination was 
normal.  The diagnosis was status post shrapnel wound to the 
right flank.

An August 1998 VA x-ray report shows there was a small metallic 
suture in the abdomen.  There was no other opaque foreign body.

A September 1998 VA outpatient record shows that the Veteran 
complained of pain located around the scar on his abdominal wall.  
His weight was stable.  His only gastrointestinal complaint was 
occasional blood in his stools when he eats spicy foods.  
Otherwise, he had no change in his stool habits.  There was no 
weakness of any part of the body.  He complained of tingling in 
his right hand only.  

An April 2000 VA outpatient treatment record shows that the 
Veteran had right low back pain with radiation to the right thigh 
for two months.  Previous lumbar spine x-rays revealed mild 
spondylosis deformans.

July 2000 private x-ray reports show that the Veteran had at 
least eleven wire loop sutures in the anterior abdominal wall.

An August 2000 private treatment record shows that the Veteran 
complained of a catching, sharp pain that occurred with movements 
of bending over and straightening.

In November 2000, the Veteran underwent private surgery for 
excision of cicatrix, wound exploration, removal of foreign 
bodies, and scar revision.

A December 2000 private treatment record shows that the Veteran 
continued to complain of tenderness in the abdominal area.  It 
was noted that the Veteran apparently lost part of his liver due 
to the gun shot wound.

In March 2001, the Veteran underwent VA examination.  Following 
his surgery in November 2000, he was back at work and doing 
reasonably well.  He only had slight discomfort in the abdomen 
now.

In May 2003, the Veteran testified before the undersigned.  He 
had no limitations as far as bending or lifting.  However, he 
experienced pain and hernias from the wire sutures.  He had a 
history of hernias.  He complained of a poor digestive system.  
He was unable to perform his previous job because of lifting.  
The doctor did not restrict how much he could lift.  He only 
recommended that the Veteran switch jobs.  He described nausea.  
The Veteran gave a history of three kidney infections.  He had 
been told he had a weak kidney.

A November 2003 VA outpatient treatment record shows the Veteran 
continued to complain of right lower quadrant pain near the 
umbilicus.

In October 2006, the Veteran underwent VA examination.  The 
Veteran related that he lost a portion of his large bowel and 
stomach when injured in service.  However, the examiner indicated 
that this was apparently not true.  The Veteran also contended 
that one of the transverse processes of the lumbosacral vertebrae 
was injured in the wound as it entered his right flank.  However, 
the examiner noted that this was not shown in the record.  There 
was an x-ray of the lumbosacral spine from November 1970 that 
shows the vertebrae were normal.  The Veteran complained of pain 
in his abdomen since the surgery.  He had problems with bending 
and straightening.  He always attributed this to the wire 
sutures.  In 1973 or 1974, the Veteran had a small supraumbilical 
incisional hernia.  It was repaired at that time.  The examiner 
noted that the sutures were removed in November 2000.  He still 
had pain in his abdomen with physical activity.  His back did not 
bother him.  The Veteran described gastroesophageal reflux 
disorder.  He had normal bowel movements with occasional 
diarrhea.

On examination, the abdomen was scaphoid.  Musculature appeared 
to be good.  The spleen was not palpable.  On palpation of the 
liver, there was a questionable liver edge with deep inspiration, 
and this was tender.  Otherwise, there were no masses and no 
tenderness.  The impression was a history of penetrating wounds 
from a land mine explosion in April 1968.  There was a right 
flank with subsequent abdominal exploration revealing hematoma of 
the right kidney and laceration of the liver.  There was also 
myalgia of the mid-abdomen, possibly secondary to metallic 
suture.  There was irregularity of ansiform cartilage, apparently 
caused by abdominal surgery, which was symptomatic with pressure 
and possibly has developed a neuroma.  The Veteran also had 
gastroesophageal reflux disorder.

The examiner opined that there was no question that the Veteran's 
abdominal surgery had resulted in some morbidity throughout his 
life and affected the type and degree of his physical activity.  
The examiner opined that the gastroesophageal reflux disease was 
unrelated to the abdominal wound.

In January 2008, the Veteran underwent VA examination.  He still 
had occasional abdominal pains.  The specific muscle injured by 
the shrapnel wounds would be the right paraspinal muscle and the 
gastrocnemius.  However, these injuries did not significantly 
affect the Veteran's employability or daily activities.

In January 2008, the Veteran underwent VA examination.  He 
developed back pain at the time of his injury in service.  He 
also had abdominal symptoms.  With regard to symptoms, the 
Veteran complained of headaches and low back pain, which 
radiated.  The right flank had pain in the lumbar area.  The 
Veteran had subjective feelings of pain, weakness, and easy 
fatigue.  He felt this in the abdomen.  Impaired coordination was 
noticed in the abdominal area.  These symptoms occurred most 
days.  The back flared up on most days.

With regard to diagnosis, the examiner noted that there was an 
entry wound in the right flank.  The shrapnel did some injury to 
the liver.  The wound at the flank was well-healed.  It had some 
moderate tenderness and numbness.  The back pain symptoms, which 
began when the Veteran was injured are diagnosed as chronic 
muscular strain superimposed on degenerative instability.  
Decreased flexion of the back represented the symptoms at the 
back and the right flank.  Flare-ups of the back decreased the 
motion by 30 degrees.  The examiner believed the Veteran was 
already service-connected for his back.  It began in service and 
continued.  He should be service-connected for his back if he is 
not already.  The examiner opined that all of these items were 
related to service.

Based on the evidence of record, the Board concludes that an 
increased rating is not warranted under the criteria of 
Diagnostic Code 5319.  Specifically, the evidence does not 
demonstrate that the Veteran's residuals of a shell fragment 
wound to the right flank, with laceration of the liver, retained 
metallic foreign body, and back pain, constitutes a moderately 
severe injury to Muscle Group XIX.

With regard to the characteristics associated with a moderately 
severe muscle group injury, the Board notes that there is no 
evidence that the Veteran's muscle group injury was caused by a 
small high velocity missile or large low-velocity missile.  
Instead, the service treatment records show that the Veteran's 
wounds were caused by shrapnel from an enemy explosive device.  
While the Veteran underwent general debridement in April 1968, 
there is no evidence of prolonged infection, sloughing of soft 
parts, or intermuscular scarring.  It was noted in a May 1968 
service treatment record that the Veteran's post-operative course 
was uneventful.  While it was noted at that time that the Veteran 
had a superficially infected drain site in the right flank, this 
is not characteristic of prolonged infection of the Veteran's 
wound.

Furthermore, it appears from the service treatment records that 
the Veteran was not hospitalized for a prolonged period of time 
due to treatment of the wound.  Four days following his surgery, 
the Veteran was on a normal diet, and his post-operative course 
was uneventful.  While a September 1970 VA record shows that the 
Veteran reported a history of having been hospitalized for two 
months in service, the service treatment records do not support 
this assertion, and it is not clear that any such hospitalization 
was for treatment of his wound, alone.

Additionally, there is no evidence of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles.  A September 
1998 VA outpatient treatment record indicates that there was no 
weakness of any part of the body.  VA examination in October 2006 
revealed that the Veteran's abdominal musculature appeared to be 
good.  As such, the Board concludes that the Veteran's disability 
is no more than a moderate disability of Muscle Group XIX.  

However, the Board finds that the Veteran is entitled to an 
increased rating under another diagnostic code.  The Board points 
out that the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code 
may be more appropriate than another based on such factors as the 
Veteran's relevant medical history, his current diagnosis, and 
demonstrated symptomatology.  Any change in diagnostic code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected disability includes the symptoms 
of back pain.  Furthermore, flexion and lateral motions of the 
spine are characteristics contemplated by the criteria of 
Diagnostic Code 5319, in evaluating injuries to Muscle Group XIX.  
However, the Board finds that, based upon the VA examination 
report, dated in January 2008, the symptoms associated with the 
Veteran's spine have become more prominent.

Specifically, in that examination report, the examiner noted that 
the Veteran had flare-ups of his back on most days.  The examiner 
diagnosed the complaints as chronic muscular strain superimposed 
on degenerative instability.  The decreased flexion of the 
Veteran's back represented the symptoms of the back and the right 
flank.  Flare-ups decreased motion by 30 degrees.  The examiner 
opined that these symptoms were related to service.  All previous 
evidence indicates that the Veteran had full range of motion of 
his back.

Normal range of motion of the thoracolumbar spine is forward 
flexion to 90 degrees.  38 C.F.R. § 4.71a, Plate V.

The criteria for rating disabilities of the spine are set forth 
in a General Rating Formula for Diseases and Injuries of the 
Spine.  That formula provides for assignment of a rating of 10 
percent for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of motion for the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; muscle spasm or 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour, and a 20 percent rating for forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees, or when the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  The next higher rating of 40 
percent is warranted for disability of the thoracolumbar spine 
either where forward flexion of the thoracolumbar spine is 30 
degrees or less, or where there is favorable ankylosis of the 
thoracolumbar spine.  A 50 percent rating is warranted where 
there is unfavorable ankylosis of the entire thoracolumbar spine 
and a 100 percent rating is warranted where there is unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a.

While a note to the General Rating Formula indicates that the 
criteria are to be applied with or without symptoms such as pain, 
the Board points out that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

Therefore, evaluating the Veteran's disability in light of the 
January 2008 VA examiner's findings, the Board notes that, if the 
Veteran loses 30 degrees of flexion during flare-ups, flexion is 
effectively limited to 60 degrees during such times.  Given that, 
and resolving all reasonable doubt in the Veteran's favor, the 
Board finds that an increased rating to 20 percent is warranted 
under the General Rating Formula for Diseases and Injuries of the 
Spine, given the January 2008 VA examiner's finding and in light 
of the section 4.40/4.45/ DeLuca factors.

However, a 40 percent disability rating is not warranted because 
there is no evidence that the Veteran ever demonstrated flexion 
of the thoracolumbar spine limited to 30 degrees or less, either 
on examination or due to functional impairment during flare-ups.

For the foregoing reasons, the Board concludes that the record 
supports assignment of a 20 percent but no higher rating for 
residuals of a shell fragment wound to the right flank, with 
laceration of the liver, retained metallic foreign body and back 
pain.  The Board has applied the benefit-of-the doubt doctrine in 
determining that the criteria for a 20 percent rating are met, 
but finds that the preponderance of the evidence is against 
assignment of any higher rating.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).




ORDER

A rating in excess of 10 percent for scars as residuals of a 
laparotomy is denied.

A 20 percent rating for residuals of a shell fragment wound to 
the right flank, with laceration of the liver, retained metallic 
foreign body and back pain, is granted, subject to the legal 
authority governing the payment of compensation benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


